Citation Nr: 1444119	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  12-19 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.

The issues have been recharacterized to comport with the evidence of record.


FINDINGS OF FACT

1.  In a rating decision in November 2004, the RO denied a claim to reopen service connection for PTSD.  After the Veteran was notified of the adverse decision and of his right to appeal, he did not perfect his appeal and the decision became final by operation of law based on the evidence then of record.

2.  The additional evidence presented since the November 2004 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD.

3.  The Veteran has not had a diagnosis of PTSD during the pendency of the claim.

4.  The Veteran's anxiety disorder, not otherwise specified (NOS), is related to an in-service event.
CONCLUSIONS OF LAW

1.  The November 2004 RO decision, which denied the Veteran's claim to reopen service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.302, 20.1103 (2013).

2.  New and material evidence has been presented to reopen the claim of service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

4.  The criteria for service connection for anxiety disorder NOS have been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013). VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

A letter dated September 2011 satisfied the duty to notify provisions.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was notified of the type of evidence necessary to reopen the claim of service connection for PTSD, namely, new and material evidence and what each of those terms-"new" and "material"-meant.  He was also notified when and why the claim was previously denied, particularly notice of the original denial in November 1998.  Although the more recent November 2004 denial was not referenced, the notice served its purpose.  Additionally, the Board is reopening the claim in the decision below.  Thus, VA's duty to notify has been met.

The Veteran's service treatment records and private treatment records have been obtained.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained in May 1993.  A VA examination was conducted in October 2011; the record does not reflect that this examination is inadequate for rating purposes.  The examiner reviewed the claim files, interviewed the Veteran, and provided a reasoned rationale sufficient for the Board's decision.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such error is harmless.

II. Petition to Reopen a Previously Denied Claim

Principles of Reopening

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Procedural History

In a rating decision in October 1988, the RO denied the initial claim of service connection for PTSD because there was no evidence of a diagnosis of PTSD or of a verifiable in-service stressor.  After the Veteran was notified of the decision and of his right to appeal, he did not appeal his claim, and no new and material evidence was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  See 38 C.F.R. § 3.156(b).

The evidence of record and previously considered at the time of the RO decision in October 1988 consists of service treatment records, a VA examination, and stressor statements from the Veteran.  Service treatment records did not show any complaint, diagnosis, or treatment for PTSD.  On VA examination in September 1988, the Veteran denied a history of hospitalization for mental or emotional issues.  He stated that he was married and had two children.  The examiner noted that there was not enough evidence to make a diagnosis of PTSD because the Veteran did not clearly relate stress related to Vietnam.  He concluded that the Veteran was suffering from major depression, but opined that it was not directly related to his military service.

In July 1990, the Veteran filed to reopen the claim of service connection for PSTD.  In support of his claim, the Veteran submitted treatment records from the Carl Albert Community Mental Health Center detailing a diagnosis and treatment for PTSD from April 1990 to October 1991.  The RO reopened the claim but continued to deny service connection in a December 1991 rating decision because the treatment records did not provide details as to which stressful events supported a diagnosis of PTSD.  Additionally, the RO noted the Veteran was not in receipt of any combat awards and that there was no reasonably supportive evidence of any stressors in the Veteran's military service.  The Veteran appealed the October 1991 decision to the Board.  During the pendency of the appeal, the RO affirmed the determination when it issued ratings in March 1994, April 1995, and October 1995.  VA examinations conducted in December 1993 and October 1994 did not show a diagnosis of PTSD.

In April 1996, the Board denied the Veteran's claim to reopen.  The Board noted that the Veteran had been diagnosed with PTSD by private medical health professionals, but noted that such a diagnosis had not been confirmed on the basis of VA psychiatric examinations.  Additionally, the Board noted that there was no evidence verifying that he experienced an event which was outside the range of ordinary human experience.  

In June 2004, the Veteran filed to reopen his claim of service connection for PTSD again.  In support of his claim, he submitted several lay statements from himself and other Veterans he served with attesting to their experiences in Vietnam.  In a November 2004 rating decision, the RO denied the claim to reopen.  After the Veteran was notified of the decision and of his right to appeal, he disagreed with the decision.  However, after a statement of the case was issued in December 2005, the Veteran did not perfect his appeal.  Thus, by operation of law, the decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.302, 20.1103 (2013).

Current Claim to Reopen

In July 2011, the Veteran filed the current claim to reopen.  The additional evidence presented since the November 2004 rating decision includes the Veteran's testimony and statements contending that he has PTSD due to his fear of hostile military activity.  Since the Veteran's stressors involve fear of hostile military activity, his lay statements are sufficient to establish the occurrence of the alleged stressor.  The Board finds that the evidence is "new" within the meaning of 38 C.F.R. § 3.156(a), as it has not been previously considered, and it is material as it demonstrates the presence of an in-service stressor.  As new and material evidence has been presented the claim is reopened.

III. Service Connection

Principles of Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be sufficient evidence of a current disability; in-service occurrence or aggravation of a disease or injury; and a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  Although DSM-5 is in current use, it does not presently apply to appeals to the Board.

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  3.304(f)(3).

Facts

Service treatment and personnel records do not reflect any complaints or treatment for psychiatric problems.  An entrance examination was conducted in March 1966, which did not note a psychiatric disorder at the time.  The Veteran answered "no" to the questions asking if he had trouble sleeping, frequent nightmares, depression, or nervous troubles of any sort.  Separation examination in March 1970 did not reflect any psychiatric complaints or treatment.  The Veteran denied a history of nervous trouble or depression.

The earliest post-service medical evidence of record is a May 1982 VA examination report which determined that there was no evidence of a psychiatric disorder.  In June 1988, however, a clinical assessment of posttraumatic stress syndrome was noted on a VA outpatient treatment report.

In support of his claim, the Veteran submitted a statement in July 1988 regarding his experiences in Vietnam as well as the death of his brother, Specialist Paul Wayne Barnett.  He noted that he was very close to his brother and that he felt guilty and depressed following his death in 1969.

A September 1988 VA psychiatric examination concluded in a diagnosis of major depression.  The examiner noted that there was not enough evidence to make a diagnosis of PTSD because the Veteran did not clearly convey stress related to Vietnam.

Psychotherapy records from Carl Albert Community Mental Health Center during the 1990s contain diagnostic impressions of PTSD while a March 1992 VA psychiatric examination concluded in a diagnosis of depression, life circumstances.

Records received from the Social Security Administration received in May 1993 include a 1989 private psychiatric report showing a diagnosis of PTSD.

A December 1993 VA psychiatric examination concluded in a diagnosis of bipolar disorder while a December 1994 VA psychiatric examination concluded in a diagnosis of major depression, history of psychotic features, and anxiety disorder.  The examiner concluded that the Veteran did not meet the full criteria for a diagnosis of PTSD.  Specifically, the examiner stated that the Veteran did not have a specific event which he relived in nightmares or intrusive thoughts.

Additional private treatment records from Carl Albert Community Mental Health and Creek Community Hospital from January 2000 to October 2007 continue a diagnosis of PTSD.  

In July 2011, the Veteran filed his current claim to reopen service connection for PTSD.

On VA examination in October 2011, the Veteran reported having anxiety and intermittent depression.  He stated that the severity of the symptoms were mild.  He also reported having trouble sleeping since 1970.  The Veteran stated that he witnessed occasional mortar attacks as well as the wreckage from a small plane crash in November 1967.  The most traumatic event, however, was when his younger brother was killed in Vietnam.  The Veteran reported that he did not receive any help or talk to anyone afterwards.  He reported that he did not care about anything and that he drank in an attempt to cover his feelings as they related to his brother's death.  After a careful review of the record, the VA psychiatrist concluded that there is not enough evidence to make a diagnosis of PTSD because there was no evidence of hallucinations, flashbacks, or traumatic nightmares.  The psychiatrist assessed anxiety disorder NOS, major depressive disorder and alcohol abuse in sustained remission.  She also concluded that the Veteran's anxiety disorder NOS was more likely than not related to learning about his brother's death in Vietnam, after service.  She also concluded that the Veteran's substance abuse was related to his anxiety disorder NOS because he began drinking heavily after his younger brother was killed to conceal his feelings.

During the hearing, the Veteran testified about the death of his brother as well as his experiences in Vietnam.  The Veteran testified that he was stationed at Fort Hood, Texas when he found out about his brother's death.  Records from the Vietnam Veterans Memorial confirm that Specialist Paul Wayne Barnett died in January 1969 as a result of an explosive device.

Analysis

PTSD

The Veteran maintains that service connection is warranted for PTSD.  Specifically, he maintains, that he has PTSD that is related to his experiences in Vietnam.

While private health care providers assessed a diagnosis of PTSD as recently as October 2007, the evidence of record demonstrates that there is no competent evidence that the Veteran has had a diagnosis of PTSD at any time during the current appeal period.  Instead, in October 2011, a VA psychiatrist concluded that the Veteran did not meet the diagnostic criteria for PTSD because his symptoms were inconsistent with such a diagnosis.  Thus, the record contains affirmative evidence that the Veteran does not have PTSD.

Although the record contains the earlier diagnoses of PTSD, the Board finds more probative the expert medical evidence obtained during the current claim as to whether the current disability element is met with respect to the PTSD claim.  The prior diagnoses are too remote and are outweighed by the contemporary, comprehensive and persuasive October 2011 VA examination report.  Cf. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a diagnosis rendered prior to the claims period may be sufficient to constitute a current disability).

Additionally, although the Veteran is competent to report symptoms, such as anxiety and depressed mood, there is no indication that he possesses the requisite knowledge to provide a psychiatric diagnosis.  Thus, he is not competent to attribute his symptoms to a diagnosis of PTSD.  See Young v. McDonald, 2013-7116, 2014 WL 4400766 *4 (Fed. Cir. Sept. 8, 2014) ("PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify.").

There is no current diagnosis of PTSD, as claimed by the Veteran, at any point during the pendency of the claim.  In the absence of proof of such present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The preponderance of the evidence is against the claim of service connection for PTSD, there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Anxiety Disorder NOS

Although the Veteran does not currently have a diagnosis of PTSD, the record reveals that he has been diagnosed with anxiety disorder NOS, major depressive disorder, and alcohol abuse in sustained remission during the appeal period.  Thus, the claim potentially encompasses diagnoses other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The record includes statements and testimony regarding the death of the Veteran's brother in January 1969, while the Veteran was still serving on active duty in Fort Hood.  In statements received in July 1988, the Veteran reported that he felt guilt and depression over the death of his brother.  In a March 1989 treatment record for the Carl Albert Community Mental Health Center, the Veteran reported that he was close to his younger brother and that his death contributed to his depression.

On VA examination in October 2011, the Veteran reported that he started abusing alcohol in an effort to conceal his feelings after his brother died.  The VA examiner assessed an anxiety disorder NOS with alcohol abuse in sustained remission.  The examiner explained that the Veteran's past substance abuse was related to his anxiety disorder NOS.  He noted that the Veteran began drinking heavily after his younger brother was killed in Vietnam.  The VA examiner incorrectly stated that the death of the Veteran's younger brother occurred after service; however, the examiner opined that the Veteran's anxiety disorder NOS was more likely than not related to the Veteran's experience of learning the details concerning his brother's death in Vietnam.  

The Veteran has consistently maintained for over two decades that he felt guilt and depression following the death of his younger brother.  His period of active substance abuse also coincides with the period shortly following his brother's death.  The evidence of record includes a current diagnosis of anxiety disorder NOS with a history of substance abuse, a confirmed death of the Veteran's brother while he was in service, and a link between the Veteran's current diagnosis and an incident during service.  The October 2011 nexus opinion is consistent with the totality of the evidence, and, significantly, there is no negative nexus evidence of record as it relates to the Veteran's anxiety disorder NOS.

Accordingly, service connection for a psychiatric disorder other than PTSD is warranted.  The disorder is best characterized as anxiety disorder NOS based on the evidence of record.


ORDER

As new and material evidence has been presented, the claim of service connection for PTSD is reopened; however, service connection for PTSD is denied.

Service connection for anxiety disorder NOS is granted.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


